OPINION AND ORDER
STEPHENS, Chief Justice.
Respondent Bernard W. Southgate, IV, was charged by the Inquiry Tribunal of the Kentucky Bar Association with violations of Disciplinary Rules 1-102(A)(4), (5), and (6), D.R. 5-101(A), and D.R. 7-102(A)(l) and (2) of the Code of Professional Responsibility. He was alleged to have committed these infractions through his attempts to represent an estate at a time when his professional judgment in doing so was clouded by personal interests in financial gain, as well as his interest in a particular item of property which was an asset of the estate. The Board of Governors unanimously found respondent guilty of the charged unethical and unprofessional conduct tending to bring the bar of Kentucky into disrepute. A majority of the Board recommended respondent be suspended from the practice of law for thirty (30) days.
Upon review of the Board’s decision, and having considered the record including respondent’s notice of review, it is the decision of this Court that Bernard W. South-gate, IV be suspended from the practice of law for a period of thirty (30) days and directed to pay the costs of these proceedings.
Application for reinstatement shall be governed by Supreme Court Rule 3.510.
STEPHENS, C.J., and GANT, LEIBSON and VANCE, JJ., concur.
COMBS, LAMBERT and WINTER-SHEIMER, JJ., concur, but would impose a public reprimand instead of suspension.